DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2007/0241674 A1) in view of Mase (US 2013/0059500 A1).
Regarding claims 1 and 2, Chao shows in Fig. 4 (please see Examiner’s annotations below) and related text a display panel ([0032], lines 1-2 and 6-9) comprising: 
a substrate 200 ([0032], lines 2-3) having a first surface 202 ([0023], lines 1-2), a second surface 201 ([0022], line 4) substantially parallel to the first surface, and a third surface (as indicated below) substantially perpendicular to at least one of the first surface and the second surface; 
a display unit 210 including an organic light-emitting device arranged on the first surface of the substrate ([0004], line 2 and [0032], line 3); and 
a thin-film encapsulation layer 220 arranged on the display unit to shield the display unit ([0024], lines 1-23 and [0032], line 4), 
wherein the display unit is between the thin-film encapsulation layer and the substrate, 

wherein the display unit and the thin-film encapsulation layer are not arranged on the second area.

    PNG
    media_image1.png
    933
    1596
    media_image1.png
    Greyscale

Chao does not explicitly disclose an edge between the first surface and the third surface or an edge between the second surface and the third surface is inclined with respect to the first surface or the second surface, wherein a distance from a starting point of the inclined edge of the first surface or the inclined edge of the second surface to the third surface of the substrate is 5µm or greater.
Mase teaches in Fig. 2A and related text an edge 15 ([0043], lines 10-11) between the first surface 13 ([0046], line 2) and the third surface 12 ([0041], line 10) or 
wherein a distance Wp from a starting point of the inclined edge of the first surface or the inclined edge of the second surface to the third surface of the substrate 10 ([0027], line 5 and [0065], lines 1-7) is 5µm or greater ([0043], lines 10-15).
Chao and Mase are analogous art because they both are directed to flat panel displays (see Mase: [0007]) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chao with the specified features of Mase because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chao’s device to form an edge between the first surface and the third surface or an edge between the second surface and the third surface to be inclined with respect to the first surface or the second surface, wherein a distance from a starting point of the inclined edge of the first surface or the inclined edge of the second surface to the third surface of the substrate is 5µm or greater, as taught by Mase, in order to remove sharpness from at least one edge of the substrate (e.g., a glass substrate) to prevent chipping and/or cracking from the at least one edge and to increase the bending strength of the substrate (Mase: [0005]-[0006]), and also to process the at least one edge finely with high accuracy for flat display applications (Mase: [0007]) and without the need for a cleaning step after the chamfering process (Mase: [0024]).
Regarding claim 3, Chao in view of Mase shows a protection unit 260 arranged on the thin-film encapsulation layer to shield the thin-film encapsulation layer (Chao: Fig. 4; [0025], lines 1-12; [0032], lines 5-6; [0033], lines 1-5 and 13-19).
Regarding claim 4, Chao in view of Mase shows the first area is shielded by the protection unit (see Examiner’s annotated Fig. 4 of Chao at claim 1 hereinabove); and 
the second area is not overlapping the first area and, arranged on the second area, is at least one of an adhesive 250 (Chao: Fig. 4; [0033], line 2), cerium dioxide (CeO2), diamond, silicon carbide (SiC), and an ionic component of a surfactant.
Regarding claim 5, Chao in view of Mase discloses the protection unit comprises: 
an adhesive arranged on the thin-film encapsulation layer; and 
a protection film arranged on the adhesive (Chao: Fig. 4; [0025], lines 3-4 and [0033], lines 4-5 and 17-19).
Regarding claim 21, Chao shows in Fig. 4 (please see Examiner’s annotations below) and related text a display panel ([0032], lines 1-2 and 6-9) comprising: 
a substrate 200 ([0032], lines 2-3) having a first surface 202 ([0023], lines 1-2), a second surface 201 ([0022], line 4) opposite the first surface, and a third surface (as indicated below) substantially perpendicular to at least one of the first surface and the second surface; 
a display unit 210 including an organic light-emitting device arranged on the first surface of the substrate ([0004], line 2 and [0032], line 3); and 
a thin-film encapsulation layer 220 arranged on the display unit to shield the display unit ([0024], lines 1-23 and [0032], line 4), 

wherein the substrate includes a first area (as indicated below) on which the display unit and the thin-film encapsulation layer are arranged, and a second area (as indicated below) including the third surface and a portion of the first surface, and 
wherein the display unit and the thin-film encapsulation layer are not arranged on the second area.

    PNG
    media_image1.png
    933
    1596
    media_image1.png
    Greyscale

Chao does not explicitly disclose at least one of the first surface and the second surface comprises a chamfered edge adjacent to the third surface.
Mase teaches in Fig. 2A and related text at least one of the first surface 13 ([0046], line 2) and the second surface 14 ([0046], line 2) comprises a chamfered edge 15 ([0043], lines 7-21) adjacent to the third surface 12 ([0041], line 10). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chao’s device to form at least one of the first surface and the second surface to comprise a chamfered edge adjacent to the third surface, as taught by Mase, in order to remove sharpness from at least one edge of the substrate (e.g., a glass substrate) to prevent chipping and/or cracking from the at least one edge and to increase the bending strength of the substrate (Mase: [0005]-[0006]), and also to process the at least one edge finely with high accuracy for flat display applications (Mase: [0007]) and without the need for a cleaning step after the chamfering process (Mase: [0024]).
Regarding claim 22, Chao in view of Mase shows the display unit is in direct contact with the substrate (Chao: Fig. 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811